*508In this slip-and-fall case, we find that the trial court properly set aside the verdict and dismissed the complaint. The plaintiff did not demonstrate that either of the defendants had actual or constructive notice of the alleged unsafe conditiqn which caused him to fall and suffer injuries (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837-838; see also, Payne v Big V Supermarkets, 140 AD2d 422, 423). Moreover, the plaintiff merely speculated as to what caused him to fall. Failure to prove what actually caused him to fall where, as in this case, there could be many causes, was fatal to the plaintiff’s cause of action (see, Bernstein v City of New York, 69 NY2d 1020, 1021-1022; Felgenhauer v Atlantic & Pac. Tea Co., 94 AD2d 737).
We have considered the plaintiff’s remaining contentions and find them to be without merit. Thompson, J. P., Lawrence, Kunzeman and Balletta, JJ., concur.